Citation Nr: 0935152	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-21 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for chronic motion 
sickness.  

2.  Entitlement to service connection for dizziness. 

3.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to 
February 1966. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which, in pertinent part denied 
service connection for chronic motion sickness, dizziness, 
and residuals of a head injury.

The Veteran provided testimony before the undersigned at the 
RO in May 2009.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability; the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

Upon enlistment, the Veteran reported headaches and dizziness 
at the age of 12 in connection to a bladder infection for 
which he was hospitalized for over two weeks.  The record 
shows that the Veteran received treatment in service for 
chronic sea sickness, dizziness, nausea, stomach cramps, 
vomiting, and headaches and was disqualified for service and 
discharged due to his sea sickness.  A December 1965 report 
of medical history completed for separation from service 
notes dizziness and sea sickness and states that the Veteran 
had not experienced dizziness in the past four to five years.  
In a January 1966 service treatment record, the Veteran 
stated that he had experienced sea sickness as a child on his 
father's boat.  Service treatment records are negative for 
any complaints or treatment of a head injury.  

The record is negative for post-service treatment notes.  A 
November 2007 letter from Dr. Ackil stated that he had 
treated the Veteran in the past for chronic motion sea 
sickness and headaches caused by the odor of diesel fuel.  A 
December 2007 letter from Dr. Flood, the Veteran's current 
primary care doctor, stated that the Veteran suffered from 
dizziness or vertigo, motion sickness, and sensitivity to 
diesel fumes for many years and that these symptoms related 
to a head injury and diesel fume exposure that occurred 
during his military service.  Dr. Flood's letter stated that 
the symptoms had been present for over 22 years, were 
unrelated to a July 2006 motor vehicle accident or the 
Veteran's hypertension, and could relate to his military 
service.  

A July 2008 statement from Donald Nashawaty Sr., the 
Veteran's friend, explained that he had often gone boating 
with the Veteran during their childhood and as an adult and 
that he never knew the Veteran to get motion sickness.  He 
later served with the Veteran aboard the U.S.C.G. Cutter 
Edisto, during which time he remembered the Veteran 
frequently getting sick and not understanding why he was now 
having sea sickness.  

During the May 2009 hearing, the Veteran stated that he had 
never had a problem with motion sickness or sensitivity to 
diesel fuel prior to service.  He stated that he was unable 
to work for his father's fuel oil business after service 
because he would experience headaches, dizziness, and 
vomiting due, in his opinion, to the diesel fuel.  The 
Veteran also stated that he does not get dizziness or motion 
sickness being out on a boat unless it's a diesel boat.

An examination is needed to determine whether the symptoms of 
sea sickness, dizziness, and headaches are residuals of a 
head injury or are manifestations of an acquired disability 
that is in turn related to service.  An opinion is also 
required to determine whether any currently diagnosed 
disability pre-existed service and underwent an increase in 
severity during service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA 
examination(s) to determine whether he has a 
current disability manifested by sea 
sickness, dizziness, and headaches that are 
residuals of a head injury in service or 
manifestations of an acquired disability in 
service.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.

The examiner should provide an opinion as to 
whether there is at least a 50 percent 
probability (at least as likely as not) that 
any currently diagnosed disability had its 
onset in active service; is otherwise the 
result of disease or injury in service; or 
was aggravated (underwent an increase in 
underlying disability) in service.  

The examiner should also determine whether 
any current disability clearly and 
unmistakably existed prior to service and 
clearly and unmistakably underwent no 
increase in underlying severity during 
service.  

The rationale for all opinions should be 
provided.  The examiner is advised that the 
Veteran is competent to report his history 
and symptoms and that his reports must be 
considered in formulating the requested 
opinion.

The examiner is also advised that for VA 
purposes a current disability is shown if it 
existed at any time since the June 2007 
claim for benefits, even if not shown on the 
current examination.

2.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case before the claims file is returned 
to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

